Citation Nr: 1529551	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for bilateral knee osteoarthritis.

2. Entitlement to service connection for bilateral knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1972. He had additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision issued by the RO. In May 2015, the Veteran testified in a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1. In a September 2004 rating decision, the Veteran was denied entitlement to service connection for bilateral knee osteoarthritis. The Veteran did not perfect an appeal of this decision, and new and material evidence was not received within one year of the issuance of this rating decision.   

2. The evidence associated with the claims files subsequent to the September 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral knee osteoarthritis. Such evidence is not cumulative or redundant of evidence already of record. 

3. The Veteran's bilateral knee osteoarthritis is attributable to service.




CONCLUSIONS OF LAW

1. The September 2004 rating decision, which denied service connection for bilateral knee osteoarthritis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. The evidence received subsequent to the September 2004 rating decision is new and material, and the claim for service connection for bilateral knee osteoarthritis is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Bilateral knee osteoarthritis was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). In light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations - Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO previously considered and denied service connection for bilateral knee osteoarthritis in a September 2004 rating decision. In particular, the RO found that although there was current osteoarthritis of bilateral knees, there was no evidence of problems with the knees documented on the service treatment records or evidence of arthritis within the one year presumptive period following the Veteran's separation from service. To that end, the RO observed that the earliest evidence of bilateral knee osteoarthritis was a 2001 treatment record (approximately 29 years after his period of service). The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal. There was also no evidence received that pertained to the claim within one year of the issuance of the decision. Therefore, the September 2004 rating decision became final. 38 C.F.R. § 20.1103.
 
In December 2009, the Veteran requested that his claim be reopened. The evidence received since the September 2004 rating decision includes various lay statements submitted by the Veteran, private treatment records, VA treatment records, the June 2006 report of VA examination and his May 2015 Board hearing testimony before the undersigned. In the various lay statements and in his hearing testimony, the Veteran asserted that he initially injured his knees after falling off a truck after an explosion during combat in Vietnam. He contends that he reinjured his knees during active duty for training during his service in the Army Reserves. The June 2006 report of VA examination and a January 2010 statement from the Veteran's treating physician offer opinions as to etiology of the claimed bilateral knee osteoarthritis. This evidence is not cumulative and redundant of the evidence previously considered in September 2004, as there had been no such opinion as to etiology at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral knee osteoarthritis.  

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is a chronic disease.  38 U.S.C.A. § 1101.  Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran received the Combat Action Ribbon for his service in Vietnam.  As such, the Board finds that the Veteran engaged in combat with the enemy.  Accordingly, his lay statements must be considered.  However, 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected; rather, it aids the combat Veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

The Veteran asserts that his current bilateral knee osteoarthritis onset due to injury sustained during his period of active service in Vietnam. In this regard, the Veteran asserted that he initially injured his knees after falling off a truck after an explosion during combat in Vietnam. Further, he asserted that he reinjured his knees during active duty for training during his service in the Army Reserves. A November 1986 Reserve service treatment record documents "arthritis of the knees that flares up occasionally." May 1990 Reserve service treatment records document the Veteran's complaint of, in pertinent part, left knee pain after a 4-mile forced march. The assessment was effusion of the left knee. May 1991 Reserve treatment records document that the Veteran twisted his right knee while working at motor pool at Camp Shelby. The diagnosis was parapatellar bursitis. There was no fracture or dislocation documented on x-ray. An April 1996 Reserve service treatment record documents arthritis in the knees. 

A December 2001 treatment record documents, in pertinet part, the Veteran's complaint of episodic bilateral knee discomfort. The Veteran ascribed his knee disorder to his service in Forest Recon with the Marine Corp. He reported that it was nonprogressive and had not caused any particular difficulties. On examination the diagnosis was "osteoarthritis of the knees, clinically insignificant at this point."

In the June 2006 report of VA examination, the Veteran reported that he initially injured his knees when he was thrown off a truck in an explosion in Vietnam in approximately 1967. He reported that he landed on his hands and knees and sustained bruises about both knees. He stated that he was seen in the field clinic and there were no service medical records to document this. He reported that he was simply taken out of action for a few days and then subsequently returned to duty. He reported that he did reasonably well until the 1970s when he noted the onset of bilateral knee pain with running or any other type of strenuous physical training activity.  He would experience flare up of pain with activity that would subside after a few days. Gradually over the years the pain got worse and he eventually had to stop participating in sporting activities. He did not seek medical attention but reported that during Reserve service he was told that he had arthritis in both knees.

The examiner documented review of the service and Reserve service treatment records. On physical examination, the diagnosis was degenerative joint disease, both knees. The examiner noted that the Veteran gave a credible and consistent report of medical history. The examiner opined that it was at least as likely as not that the Veteran's current bilateral degenerative joint disease was a result of injury sustained during his period of service as described by the Veteran in his report of medical history.

In a January 2010 statement, the Veteran's treating physician opined that the Veteran's degenerative joint disease of the bilateral knees most likely, at least in part, could be attributed to the significant physical nature of the activities he performed while in the military. 

In this case, the Board finds that service connection for bilateral knee osteoarthritis is warranted. Here, there is current bilateral knee osteoarthritis. Further, the Veteran has provided competent and credible lay assertions of in-service injury. Additionally, in the June 2006 VA examination, the examiner opined that it was at least as likely as not that the Veteran's current bilateral degenerative joint disease was a result of injury sustained during his period of service as described by the Veteran in his report of medical history. In addition, the Veteran's treating physician confirms that Veteran's degenerative joint disease of the bilateral knees most likely, at least in part, could be attributed to the significant physical nature of the activities he performed while in the military. Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral knee osteoarthritis is warranted.  


ORDER

The application to reopen a claim for service connection for bilateral knee osteoarthritis is granted. 

Entitlement to service connection for bilateral knee osteoarthritis is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


